Citation Nr: 0209790	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated as 10 percent disabling.

(The issues of entitlement to an increased rating for 
residuals of a wound of the scalp and entitlement to an 
increased rating for a right occipital scar will be the 
subjects of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
which denied an assignment of a disability rating in excess 
of 20 percent for residuals of a wound of the scalp.  

This case was previously before the Board in October 2001 
when it was remanded for additional development.  
Subsequently, by rating action in January 2002, the RO 
assigned a separate 10 percent rating for post-traumatic 
headaches, which were considered residuals of the scalp 
wound.  By the same rating action, the RO separately 
considered a stellate scar of the right occipital area, also 
a residual of the scalp wound.  A noncompensable rating was 
assigned.  

As the veteran's service-connected wound of the scalp was 
characterized as "residuals" of a wound, it appears that 
all manifestations of the veteran's disability were 
contemplated when the disability was previously evaluated for 
rating purposes.  In this regard, the Board notes that the RO 
previously noted the veteran's headache symptomatology in its 
October 1999 rating decision.  As such, the Board notes that 
the RO's January 2002 rating action which contemplated 
separate ratings for the veteran's scar and headaches, in 
essence, simply recognized the veteran's "separate and 
distinct manifestations" from the same injury, and permitted 
separate disability ratings for these manifestations.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Therefore, 
the Board finds that January 2002 rating action was not an 
original rating award for the veteran's headaches and 
scarring.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim).  
Thus, the Board views these issues as on appeal from the 
earlier rating decision on the question of entitlement to an 
increased rating for all residuals of the scalp wound.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board is undertaking additional development on the claims 
for increased ratings for the right occipital scar and 
residuals of a wound of the scalp pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the requested 
development is completed, the Board will provide notice of 
the evidentiary development to the claimant as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002 (to be codified at 38 C.F.R. § 20.903).  After giving 
the required notice and reviewing any responses by the 
claimant, the Board will prepare a separate decision 
addressing these claims.  


FINDING OF FACT

The veteran's post-traumatic headaches are manifested by 
headaches that occur once every few days; he does not 
experience prostrating attacks.


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 10 
percent for post-traumatic headaches have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a 
(Diagnostic Code 8100) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, the pertinent evidence of record 
includes a September 1999 VA examination report.  It shows 
that the veteran reported no definite visual problems 
associated with his headaches.  Upon examination, the 
carotids were free of bruits.  There was also no temporal 
artery erythema, nodularity, or tenderness.  A cranial nerve 
examination revealed normal fundi.  Pupils were equal, round, 
and reactive to light and accommodation.  Extraocular 
movements were intact.  The veteran's face was symmetrical.  
He also had symmetric facial sensation and strength.  The 
veteran had no dysarthria.  The veteran had no areas of 
palpable retained fragments or subcutaneous nodularity in the 
neck.  Upon motor examination, the veteran had no drift.  
Bulk was normal, as was tone.  Strength was 5/5 times four.  
The sensory function was intact to pinprick times four.  A 
cerebellar examination revealed symmetric reflexes.  The 
examiner's impression was of some limited cervical range of 
motion compatible with age with no definite evidence of 
injury from his concussion in service.  The examiner also 
noted that the veteran had no obvious shrapnel foreign bodies 
retained.  

The veteran testified at a RO hearing in September 2000.  He 
indicated that he felt a clicking sensation in his head a 
couple of times per month.  He also complained of headaches 
and blackouts.  He indicated that he had no other problems 
associated with his scalp wound.  

The veteran testified before a Board Member in July 2001.  He 
indicated that his symptomatology included headaches and 
clicking in his head.  He stated that he had clicking in his 
head two to three times per week, and he had headaches once 
per week, or once every 10 days.  He stated that the 
headaches were not bad, and stated that he could still 
perform his daily activities when he had a headache.  

Pursuant to the October 2001 remand, the veteran was afforded 
a VA examination in November 2001.  The veteran indicated 
that his head hurt every day where he had a scar.  Upon 
physical examination, there was a stellate scar in the right 
occipital area of the scalp.  He had no limitation of 
function from the scar.  He was diagnosed with a stellate 
scar of the right occipital area of the scalp, asymptomatic, 
with perhaps an occasional headaches.  The examiner opined 
that the scar was not painful, disfiguring, or ulcerated.  
His headaches were not incapacitating.  

At a December 2001 VA examination, the veteran indicated that 
he had headaches every two or three days.  They were not 
associated with nausea, vomiting, phonophobia, or 
photophobia.  They were associated with blackout spells, 
which occurred every few years.  Upon examination of the 
cranial nerves, the pupils were equal, round, and reactive.  
Extraocular movements were intact.  The face had some mild 
flattening on the right nasolabial fold.  The motor 
examination showed normal tone, bulk, and strength 
throughout.  Gait was normal and coordination appeared to be 
intact.  The examiner noted that the frequency of the 
veteran's headaches had been fairly stable over the years, 
and that the veteran had mild symptomatic control with over-
the-counter medications.  His overall disability from the 
headaches appeared to be mild.  

Under Diagnostic Code 8100, which addresses migraine 
headaches, a 10 percent evaluation requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent disability rating is warranted 
when there are characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124a (Diagnostic Code 
8100) (2001).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2001), purely 
subjective complaints such as headaches recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under 38 C.F.R. § 4.130, Diagnostic Code 9304 (2001) 
(dementia due to head trauma).  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

In the veteran's case, the RO has recognized that the veteran 
has headaches due to trauma, but has rated them in accordance 
with Diagnostic Code 8100.  Upon reviewing the rating 
criteria in relation to the evidence, the Board finds that 
the veteran's disability picture is such that a rating 
greater than 10 percent is not warranted.  Although the 
veteran has described his headaches as occurring as 
frequently as every few days, the evidence of record does not 
indicate that his attacks are prostrating.  In fact, the 
headaches were described as not incapacitating, and the 
veteran indicated that he could still perform his daily 
activities, even when he had a headache.  In addition, a VA 
examiner indicated that the veteran's overall disability from 
the headaches appeared to be mild.  Although "blackout" 
spells were associated with the veteran's headaches, these 
did not occur more than every few years, and a VA examiner 
found these spells to be less disabling.  As such, the Board 
finds that the veteran's disability does not rise to the 
level of 30 percent disabling or more when rated as migraine 
headaches.  38 C.F.R. § 4.124a (Diagnostic Code 8100).  As 
for a rating under Diagnostic Code 9043, the regulations 
prevent the award of more than a 10 percent rating when the 
veteran's problem is not associated with a diagnosis of 
multi-infarct dementia due to trauma.

In short, the available medical evidence leads the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 10 percent disability rating.  
38 C.F.R. § 4.124a (Diagnostic Code 8100).

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) was enacted during 
the pendency of this appeal.  The Act has clarified VA's duty 
to assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises.  
Additionally, certain notification requirements have been set 
out by the new law.  Nevertheless, the Board finds that 
information provided to the veteran in the supplemental 
statement of the case put the veteran on notice of the 
applicable rules, and the type of evidence needed to 
substantiate his claim.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  The veteran was 
afforded VA examinations, and records pertinent to his claim 
have been obtained.  In addition, the veteran indicated in 
November 2001 that he had no additional evidence to offer in 
support of his claim. Consequently, the Board concludes that 
action to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



								(Continued on next 
page)

ORDER

A disability rating in excess of 10 percent for post-
traumatic headaches is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

